 



Exhibit 10.01
(DIAMOND OF CALIFORNIA LOGO) [f13675f1367500.gif]
Annual Bonus Program

I.   Purpose:

The Annual Bonus Program has been developed in order to reward employees for
outstanding performance in achieving Diamond’s short and long-term
organizational objectives. The bonus program is designed to reward outstanding
performance in achieving specified goals supporting Diamond’s corporate
objectives. The bonus period is the twelve-month period commencing in November
or December each year, and is subject to the approval of Diamond’s annual
corporate objectives by the Board of Directors.

II.   Eligibility for Consideration:

To be eligible for consideration for the bonus program, a participant must be
employed by July 1 to participate in a partial program. The degree of
participation to the program would be proportionate to the portion of the year
in which the individual is employed by Diamond in excess of 6 months and period
covered.

III.   Program Description:

A.    Supervisors will submit each employee’s annual goals which requires
approval by the department vice president and the CEO/President.
B.    Goal achievement will be measured on a scale of 0-200 consisting of key
objectives. Each participant will define no more than 5 key objectives based on
the strategic thrust of their individual position. The objectives should be
challenging and measurable. At the beginning of the year, program objectives
will be identified on a bonus plan appraisal form and approved by the
President/CEO. Annual objectives for the President/CEO and other executive
officers will be approved by the Board of Directors or the Compensation
Committee.
As a guide:

                      Points
 
  Exceptional     200  
 
  Strong Performance     150  
 
  Meeting Expectation     100  
 
  Improvement Opportunity     50  
 
  Unsatisfactory     0  

A participant’s score may range from 0-200. Ratings below 75 reflect poor
performance and
a rating above 150 denotes exceptionally strong performance. To

1



--------------------------------------------------------------------------------



 



determine bonus payment, a participant’s maximum bonus potential (established a
percentage of base salary) is multiplied by the participant’s performance score
divided by 200.

IV.   Approval Process:

Each supervisor will tabulate the performance and the concurrent bonus awards,
which is subsequently submitted to the respective department vice president and
the CEO/President for ultimate approval. For employees other than the
CEO/President and executive officers, the goals and objectives established and
the earnings recommendation must be approved by both the department vice
president and the CEO/President. Annual objectives and bonus payment for the
President/CEO and other executive officers will be approved by the Board of
Directors or the Compensation Committee.

V.   Calculation of Incentive Payment:

The bonus payment is determined by multiplying the base salary of the individual
employee by the percentage bonus calculation that has been determined for each
participant.

VI.   Payment of Incentive Rewards:

Bonuses under this Annual Bonus Program generally will be paid in December of
each year, unless otherwise determined by the Board of Directors.

2